 ~{'
       ;·-Ao-24.sB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I ofl
                                                                                                                                                               ":7' \ I


                                                 UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                           v.                                             (For Offenses Committed On or After November I, 1987)


                            Miguel Angel Topete-Duenas                                    Case Number: 3: l 9-mj-22270

                                                                                          Kenneth J Troiano
                                                                                          Defendant's Attorney


         REGISTRATION NO. 35930380
        THE DEFENDANT:
         cg] pleaded guilty to count( s) 1 of Complaint
                                                     ------"--------------------------
          0 was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                         Nature of Offense                                                          Count Number(s)
         8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                1

          D The defendant has been found not guilty on count(s)
                                                                                    .-------------------
          0 Count(s)                                                                       dismissed on the motion of the United States.
                             -----------------~



                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                           D TIME SERVED
                                                                                     )/             ;;t_()
                                                                                    1D1 _ _ _ _ _ _ _ _ _ _
                                                                                                                               d
                                                                                                                                ays

           cg] Assessment: $10 WAIVED                       IZI Fine: WAIVED
           cg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                                                            charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, June 6, 2019
                                                                                      Date oflmposition of Sentence


                                _______
                                                                                      ~ARRY
                            ---:x      _......
         Received         /7"./'V,.,.--
                        ~/._-




                        DUSM                                                                           M. KURllliN
                                                                                      UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                         3:19-mj-22270

--------
